Citation Nr: 1703674	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  08-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to May 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2015 decision, the Board denied the Veteran's service connection claims for a cervical spine disability and a back disability.  Thereafter, the Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an August 2016 Memorandum Decision, the Court vacated the Board's August 2016 decision and remanded the claims for action consistent with its decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for neck and back disabilities, which he asserts are due to being thrown from a horse during service.  The February 2015 Board decision denying the Veteran's service connection claims was based on a finding that the evidence of record did not demonstrate that the Veteran's current back and neck disabilities were related to service.  

In vacating the Board's decision, the Court held, in part, that the Board erred in failing to "discuss the incongruity between the two VA opinions" of record.  With respect to the November 2011 VA examiner's opinion, the Court noted that the examiner could not state whether the Veteran's back condition was related to service without resorting to speculation, and therefore, her opinion "provides neither positive nor negative support for service connection" and "is not pertinent evidence, one way or another."  

The Court also held that the Board "did not convincingly support its conclusion that the January 2014 medical opinion is adequate."  Specifically, the Court noted that the Board failed to consider whether an incorrect notation on a 1975 report of medical examination, upon which the VA examiner partially relied, undermined the probative value of the VA examiner's report; whether the VA examiner adequately explained whether the Veteran's age was a common age for developing age-related degenerative disease; and whether the examiner considered relevant treatment records from the 1980s.  In light of the Court's decision, the Board finds that a remand is necessary to obtain another medical opinion.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of  all medical care providers who have recently treated him   for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records. If any requested records are unavailable, the Veteran should be notified of such.

2.  Provide the claims file to a VA physician to obtain an opinion with respect to the Veteran's service connection claims for a cervical spine disability and a back disability.   If an examination is deemed necessary to respond the questions, one should be scheduled.  After a review of the claims file, the examiner should answer the following:

a)  Is it at least as likely as not (50 percent or higher probability) that a cervical spine disability, including degenerative changes of the cervical spine, is related to service, to include as due to a May 1974 horseback riding accident?  Please explain why or why not.

b)  Is it at least as likely as not (50 percent or higher probability) that a thoracolumbar spine disability, including degenerative changes of the lumbar spine, is related to service, to include as due to a May 1974 horseback riding accident?  Please explain why or why not.
    
c) The examiner's opinion should reflect consideration of the Veteran's lay statements and all pertinent medical evidence of record from the time the Veteran was thrown from a horse in May 1974 until he was diagnosed with cervical and lumbar spine disabilities, to specifically include:

* A May 1974 service treatment record showing complaints of neck pain after being thrown from a horse and a cervical spine x-ray report;

* Subsequent service treatment records, including reports of medical examinations dated May 1976 and February 1977 and a February 1977 report of medical history; and

* Post-service treatment records, including but not limited to, a January 1982 Physician's Report of Occupational Injury, January 1982 chiropractic treatment records, December 1989 cervical spine and lumbar spine x-ray reports, June 1990 lumbar spine x-ray and CT scan reports, and an October 1990 cervical spine x-ray report.

3.  After undertaking the development above and any additional development deemed necessary, the claims for     entitlement to service connection for a cervical spine disability and a back disability should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


